Exhibit 10.1

Veracyte, Inc.

 

2013 Stock Incentive Plan

 

Notice of Stock Option Grant

--------------------------------------------------------------------------------

  

Optionee Name and Address: [-]

Option Number:

[-]

 

Doc Reference:

[-]

 

EEO-ID:

[-]

 

You have been granted the following Option to purchase shares of Common Stock of
Veracyte, Inc. (the “Company”) under the Company’s 2013 Stock Incentive Plan
(the “Plan”). The Option is subject to the terms and conditions set forth in
this Notice of Stock Option Grant, the Stock Option Agreement and the Additional
Terms for Participants Providing Services Outside the United States attached to
the Stock Option Agreement as Exhibit A (collectively, the “Agreement”) and the
Plan, which are incorporated herein by reference. Certain capitalized terms
used, but not defined in this Notice of Stock Option Grant and the Agreement,
are defined in the Plan.

 

Grant Date:

[-]

Total Number of Option Shares Granted:

[-]

Exercise Price Per Share:

[-]

Type of Option:

[-]

Vesting Commencement Date:

[-]

Expiration Date:

[-]

 

The close of business at Company headquarters the day immediately prior to the
Expiration Date is the last date on which this Option may be exercised. This
Option expires earlier if your Service terminates earlier, as described in the
Stock Option Agreement.

Vesting Schedule:

Except as otherwise provided in the Agreement, this Option may be exercised in
whole or in part, in accordance with the following schedule, which may be
performance-based, provided the Optionee continues to remain in Service at such
time: [-]

 

By Optionee’s electronic acceptance and the electronic signature of the
Company’s representative below, you and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and the
Agreement, both of which are attached to and made a part of this document.

 

By accepting this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

 

VERACYTE, Inc.

   

 

 

By: _____________________________________________

_____________________________________________________

Its: _____________________________________________

Print Name

 

 

Veracyte, Inc.

Stock Option Agreement

-1-

 
 

 

VERACYTE, INC.

 

2013 STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

The Options are subject to the terms and conditions set forth in the Notice of
Stock Option Grant, this Stock Option Agreement and the Additional Terms for
Participants Providing Services Outside the United States attached to this Stock
Option Agreement as Exhibit A (collectively the “Agreement”) and the Plan, which
are incorporated herein by reference.

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in the Notice of Stock Option Grant and the Agreement.

 

Tax Treatment

This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be a nonstatutory option to the extent required by
the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.

 

Vesting

This Option becomes exercisable as it becomes vested, which may be in one or
multiple installments, as shown in the Notice of Stock Option Grant. This Option
will in no event become exercisable for additional Shares after your Service as
an Employee or a Consultant has terminated for any reason [, except as provided
in your Change of Control and Severance Agreement to the extent in effect at the
time of termination] [reference to Change of Control and Severance Agreement to
be included only if applicable to the Participant].

 

Term

This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant (fifth anniversary for a more than 10%
shareholder as provided under the Plan if this is an incentive stock option).
This Option may expire earlier if your Service terminates, as described below.

 

Regular Termination

If your Service terminates for any reason except death or “Total and Permanent
Disability” (as defined in the Plan), then this Option will expire at the close
of business at Company headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Company
determines when your Service terminates for this purpose and all purposes under
the Plan and its determinations are conclusive and binding on all persons.

 

Death

If your Service terminates because of death, then this Option will expire at the
close of business at Company headquarters on the date 12 months after the date
your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.

 

Disability

If your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).

 

Leaves of Absence

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

Veracyte, Inc.

Stock Option Agreement

 -1-

 

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. Notwithstanding the
foregoing, except as otherwise required by applicable laws, vesting of this
Option will be suspended during any unpaid leave of absence. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Stock Option Grant may be adjusted in accordance with the Company’s part-time
work policy or the terms of an agreement between you and the Company pertaining
to your part-time schedule.

 

Restrictions on Exercise

The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained.

 

Notice of Exercise

When you wish to exercise this Option you must provide a notice of exercise form
in accordance with such procedures as are established by the Company and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

Form of Payment

When you submit your notice of exercise, you must include payment of the Option
exercise price for the Shares you are purchasing. Payment may be made in the
following form(s):

 

 

•

Your personal check, a cashier’s check or a money order.

 

 

•

Certificates for Shares that you own, along with any forms needed to effect a
transfer of those Shares to the Company. The value of the Shares, determined as
of the effective date of the Option exercise, will be applied to the Option
exercise price. Instead of surrendering Shares, you may attest to the ownership
of those Shares on a form provided by the Company and have the same number of
Shares subtracted from the Shares issued to you upon exercise of the Option.
However, you may not surrender or attest to the ownership of Shares in payment
of the exercise price if your action would cause the Company to recognize a
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes.

 

 

•

By delivery on a form approved by the Company of an irrevocable direction to a
securities broker approved by the Company to sell all or part of the Shares that
are issued to you when you exercise this Option and to deliver to the Company
from the sale proceeds an amount sufficient to pay the Option exercise price and
any withholding taxes. The balance of the sale proceeds, if any, will be
delivered to you. The directions must be given by providing a notice of exercise
form approved by the Company.

 

 

•

By delivery on a form approved by the Company of an irrevocable direction to a
securities broker or lender approved by the Company to pledge Shares that are
issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.

 

 

•

If permitted by the Committee, by a “net exercise” arrangement pursuant to which
the number of Shares issuable upon exercise of the Option shall be reduced by
the largest whole number of Shares having an aggregate Fair Market Value that
does not exceed the aggregate exercise price (plus tax withholdings, if
applicable) and any remaining balance of the aggregate exercise price (and/or
applicable tax withholdings) not satisfied by such reduction in the number of
whole Shares to be issued shall be paid by you in cash other form of payment
permitted under this Option. The directions must be given by providing a notice
of exercise form approved by the Company.

Veracyte, Inc.

Stock Option Agreement

 -2-

 

 

 

 

•

Any other form permitted by the Committee in its sole discretion.

 

Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.

Withholding Taxes and Stock Withholding

Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of the Option to
reduce or eliminate your liability for Tax-Related Items.

 

 

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items.

In this regard, you authorize the Company and/or the Employer (and their
respective agents) to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following, as determined at the sole
discretion of the Company and only to the extent permissible under local law:
(1) withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, (2) having the Company withhold taxes from the
proceeds of the sale of the Shares, either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization), (3) withholding Shares that otherwise would be issued to you
when you exercise this Option, or (4) any other arrangement approved by the
Committee and permitted under applicable law; all under such rules as may be
established by the Committee and in compliance with the Company’s Insider
Trading Policy and 10b5-1 Trading Plan Policy, if applicable.

 

If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, you are deemed to have been issued the full number of
exercised Shares; notwithstanding that a number of the Shares are held back
solely for the purpose of satisfying the withholding obligation for Tax-Related
Items due as a result of any aspect of your participation in the Plan. The Fair
Market Value of these Shares, determined as of as of the date that the taxes are
required to be withheld, will be applied as a credit against the Tax-Related
Items withholding. Depending on the withholding method, the Company may withhold
or account for Tax-Related Items by considering applicable statutory withholding
rates or other applicable withholding rates, including up to the maximum
permissible statutory rate for your tax jurisdiction(s) in which case you will
have no entitlement to the equivalent amount in Shares and will receive a refund
of any over-withheld amount in cash in accordance with applicable law.

 

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of your participation in the Plan or your purchase of Shares that cannot be
satisfied by the means previously described. The Company may refuse to honor the
exercise and refuse to deliver the Shares if you fail to comply with your
obligations in connection with the Tax-Related Items as described in this
section.

 

Restrictions on Resale

You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

Veracyte, Inc.

Stock Option Agreement

 -3-

 

 

 

Transfer of Option

In general, only you can exercise this Option prior to your death. You may not
sell, transfer, assign, pledge or otherwise dispose of this Option (nor any
right arising thereunder), other than as designated by you by will or by the
laws of descent and distribution, except as provided below. For instance, you
may not use this Option as security for a loan. If you attempt to do any of
these things, this Option will immediately become invalid and be cancelled. You
may in any event dispose of this Option in your will. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.

 

 

However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any
individual sharing your household (other than a tenant or employee), a trust in
which one or more of these individuals have more than 50% of the beneficial
interest, a foundation in which you or one or more of these persons control the
management of assets, and any entity in which you or one or more of these
persons own more than 50% of the voting interest.

 

 

In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.

 

 

The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

 

Retention Rights

Neither your Option nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

Shareholder Rights

Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a shareholder of the Company unless and until
you have exercised this Option by giving the required notice to the Company and
paying the exercise price. No adjustments will be made for dividends or other
rights if the applicable record date occurs before you exercise this Option,
except as described in the Plan.

 

Adjustments

The number of Shares covered by this Option and the exercise price per Share
shall be subject to adjustment in the event of a stock split, a stock dividend
or a similar change in Company Shares, and in other circumstances, as set forth
in the Plan.

 

Successors and Assigns

Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

 

Notice

Any notice required or permitted under this Agreement shall be given in writing
(including electronically pursuant to procedures the Company may establish) and
shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to their choice-of-law provisions).

Veracyte, Inc.

Stock Option Agreement

 -4-

 

 

 

Miscellaneous

You understand and acknowledge that (i) the Plan is entirely discretionary, (ii)
the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of an option does not in any way
create any contractual or other right to receive additional grants of options
(or benefits in lieu of options) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when options will be granted, the number of Shares
offered, the exercise price and the vesting schedule, will be at the sole
discretion of the Company.

 

The value of this Option shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

 

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

 

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all options or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit Shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in the Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are superseded. This
Agreement may be amended by the Committee without your consent; however, if any
such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

 

Veracyte, Inc.

Stock Option Agreement

 -5-

 

 

 

Additional Terms for Participants Providing Services Outside the United States

To the extent that you provide services to the Company or a Subsidiary in a
country other than the United States, the Options shall be subject to additional
or substitute terms as shall be set forth in Exhibit A attached hereto. If you
relocate to one of the countries included in Exhibit A during the life of the
Options, Exhibit A, including the provisions for such country, shall apply to
you and the Options, to the extent that the Company determines that the
application of such provisions is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan. In addition, the
Company reserves the right to impose other requirements on the Options and the
Shares issued upon exercise of the Options, to the extent that the Company
determines it is necessary or advisable in order to comply with local laws or
facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

 

THROUGH YOUR ELECTRONIC ACCEPTANCE

OF THE NOTICE OF STOCK OPTION GRANT,

you agree to all of the terms and conditions

described IN NOTICE OF STOCK OPTION GRANT,

THE AGREEMENT and in the PlAN.

 

 

Veracyte, Inc.

Stock Option Agreement

 -6-

 
 
 

 

EXHIBIT A

ADDITIONAL TERMS APPLICABLE TO PARTICIPANTS WHO

PROVIDE SERVICES IN THE IDENTIFIED COUNTRIES

 

This Exhibit A, which forms part of the Agreement, includes additional terms and
conditions applicable to Participants who provide services to the Company in the
countries identified below. These terms and conditions are in addition to those
terms set forth in the Notice of Stock Option Grant, the Stock Option Agreement
and in the Plan. To the extent there are any inconsistencies between these terms
and conditions and those set forth in the Notice of Stock Option Grant, Stock
Option Agreement or the Plan, these terms and conditions shall prevail. Any
capitalized term used in this Exhibit A without definition shall have the
meaning ascribed to such term in the Plan, Notice of Stock Option Grant or Stock
Option Agreement, as applicable.

 

For the Participant’s convenience and information, the Company has provided
certain general information regarding some of the tax and/or exchange control
requirements that may apply to the Participant in certain of the countries
below. Such information is current only as of June 2020, and the Company
undertakes no obligation to update any such information and does not ensure that
it is complete or correct. This information may not apply to the Participant’s
individual situation, and may not be current as of any particular date in the
future. The absence of any information on tax or foreign exchange requirements
for any particular country should not be regarded as an indication that no such
requirements apply in that country. The laws, rules and regulations of any
country regarding the holding of securities may be subject to frequent change.
The Participant is advised to seek appropriate professional advice as to how the
relevant exchange control and tax laws in the Participant’s country may apply to
the Participant’s individual situation.

 

GLOBAL PROVISIONS APPLICABLE TO PARTICIPANTS IN ALL COUNTRIES OTHER THAN THE
UNITED STATES

 

 

No Guarantee of Continued Service

 

The vesting of the Options pursuant to the vesting schedule will occur only if
the Participant continues as an Outside Director, Consultant, or Employee (as
applicable) to the Company or a Subsidiary through the applicable vesting date.
The Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule do not constitute
an express or implied promise or continued engagement as an Outside Director,
Consultant or Employee for the vesting period, for any period, or at all, and
will not interfere in any way with the Participant’s right or the right of the
Company or any Subsidiary to effect a termination of Services at any time, with
or without cause in compliance with applicable laws nor shall it be construed to
amend or modify the terms of any consultancy, directorship, employment or other
service agreement between the Participant and the Company or any Subsidiary.

 

 

Acknowledgment of Nature of Plan and Options

 

In accepting the award of Options pursuant to this Agreement, the Participant
acknowledges that:

 

 

a)

for labor law purposes, Options and Shares issued upon exercise of the Options
are an extraordinary item that do not constitute wages of any kind for services
of any kind rendered to the Company or to the Participant’s employer, and the
grant of Options is outside the scope of the Participant’s employment contract,
if any;

 

b)

for labor law purposes, the grant of Options and the Shares issued upon exercise
of the Options are not part of normal or expected wages or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any Subsidiary;

 

c)

Options and the Shares issued upon exercise of the Options are not intended to
replace any pension rights or compensation;

Veracyte, Inc.

Stock Option Agreement

 -1-

 

 

 

 

d)

neither the grant of Options nor any provision of this Agreement, the Plan or
the policies adopted pursuant to the Plan confer upon the Participant any right
with respect to employment or continuation of current employment and shall not
be interpreted to form an employment contract or relationship with the Company
or any Subsidiary;

 

e)

the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

 

f)

in consideration of the grant of Options hereunder, no claim or entitlement to
compensation or damages arises from termination of Options, and no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Options resulting from termination of the Participant’s employment by the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of local labor laws) and the Participant irrevocably releases the Company
and the Participant’s employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, the Participant shall be deemed irrevocably to have
waived the Participant’s entitlement to pursue such claim; and

 

g)

in the event of termination of the Participant’s employment (whether or not in
breach of local labor laws), the Participant’s rights to exercise the Options
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively employed and will not be extended by any
notice period mandated under applicable local laws (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to
applicable local laws); the Administrator shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
Participant’s Options.

 

FRANCE

 

Tax Information

 

The Options are not intended to be French tax-qualified awards.

 

Exchange Control Information

 

The Participant must declare to the customs and excise authorities any cash and
securities the Participant imports or exports without the use of a financial
institution when the value of such cash or securities exceeds a certain amount.
The Participant should consult with the Participant’s professional advisor. In
addition, if the Participant is a French resident, the Participant may hold
stock outside France provided the Participant declares all foreign bank and
brokerage accounts on an annual basis (including the accounts that were open and
those that were closed during the tax year) on a specific form in the
Participant’s income tax return.

 

Securities Law

 

This offer does not require a prospectus to be submitted for approval to the
Autorité des marchés financiers (“AMF”). The Participant may take part in the
offer solely for his or her own account and any financial instruments thus
acquired cannot be distributed directly or indirectly to the public otherwise
than in accordance with Articles L. 411-1, L. 411-2, L. 412-1 and L. 621-8 to L.
621-8-3 of the French Monetary and Financial Code. The information provided to
the Participant in this Agreement, the Plan or other documents supplied to the
Participant in connection with the offer to the Participant of the Options is
provided as factual information only and as such is not intended to induce the
Participant to accept to enter into this Agreement. Any such information does
not give or purport to give any indication of the likely future financial
success or performance of the Company and historical financial information gives
no indication of future financial performance. The Options are not intended to
qualify for the favorable tax and social security treatment in France applicable
to options granted under Sections L. 225-177 to L. 225-186-1 of the French
Commercial Code. Should the Participant be in any doubt as to the contents of
the offer of this Option award or what course of action to take in relation to
the offer, the Participant is recommended to immediately seek his or her own
personal financial advice from his or her stockbroker, bank manager, solicitor,
accountant or other independent financial advisor duly authorized by the
competent authorities or bodies.

 

Data Protection

 

Veracyte, Inc.

Stock Option Agreement

 -2-

 
 

 

The Company and the Participant’s Employer will hold, collect and otherwise
process certain data as set out in the Employer’s Employee Privacy Policy which
has been or will be provided to the Participant separately. All personal data
will be treated in accordance with applicable

data protection laws and regulations.

 

French Language Provision

 

By signing and returning this Agreement, the Participant confirms having read
and understood the documents relating to the Plan and the Agreement which were
provided to the Participant in English language. The Participant accepts the
terms of those documents accordingly.

En signant et renvoyant ce Contrat vous confirmez ainsi avoir lu et compris les
documents relatifs au Plan qui vous ont été communiqués en langue anglaise. Vous
en acceptez les termes en connaissance de cause.

 

 

GERMANY

 

Tax Indemnity

 

The Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary and his/her employing company (the “Employer”), if different, from
and against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, withholding tax and any other
employment related taxes in any jurisdiction, including but not limited to wage
tax, solidarity surcharge, church tax or social security contributions) that is
attributable to: (1) the grant or exercise of, or any benefit derived by the
Participant from, the Option or the Shares which are the subject of the Option,
(2) the transfer or issue of Shares to the Participant on exercise of the Option
or any other benefit on exercise of the Option, or (3) the disposal of any
Shares.

 

Exchange Control Information

 

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank.  If the Participant uses a German bank to transfer a
cross-border payment in excess of €12,500 in connection with the sale of Shares
acquired under the Plan, the bank will make the report for the Participant.  In
addition, the Participant must report any receivables, payables, or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis. Finally,
the Participant must report on an annual basis if the Participant holds Shares
that exceed 10% of the total voting capital of the Company.

 

Data Protection

 

The Company and the Participant’s Employer will hold, collect and otherwise
process certain data as set out in the Employer’s Employee Privacy Policy which
will be provided to the Participant separately. All personal data will be
treated in accordance with applicable

data protection laws and regulations.

 

ISRAEL

 

Data Protection

 

Nothing in the Notice of Stock Option Grant, Stock Option Agreement or Plan
limits the obligations under the Privacy Protection Act, 5741-1981 (“PPA”)
Chapter B.

 

The Participant acknowledges that the Company and its Subsidiaries may make the
Data available to public authorities where required under locally applicable
law.

 

Veracyte, Inc.

Stock Option Agreement

 -3-

 
 

 

SPAIN

 

Tax Withholding

 

The Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary and his/her employing company (the “Employer”), if different, from
and against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, withholding tax and any other
employment related taxes in any jurisdiction, including but not limited to wage
tax, solidarity surcharge or social security contributions) that is attributable
to (1) the grant or exercise of, or any benefit derived by the Participant from,
the Option or the Shares which are the subject of the Option, (2) the transfer
or issue of Shares to the Participant on exercise of the Option or any other
benefit on exercise of the Option, or (3) the disposal of any Shares.

 

The Options cannot be exercised until the Participant has made such arrangements
as the Company may require for the satisfaction of any Tax Liability that may
arise in connection with the exercise of the Options and/or the acquisition of
the Shares by the Participant. The Company shall not be required to issue, allot
or transfer Shares until the Participant has satisfied this obligation.

 

Whenever the Options are exercised and Shares are issued or transferred to the
Participant, the Company shall notify the Participant of the amount of tax, if
any, which must be withheld by the Company, any Subsidiary or the Employer, if
different, under all applicable tax laws. At the discretion of the Company, the
Options cannot be exercised until the Participant enters into an election with
the Company, to either (a) remit a cash payment of the required amount to the
Company, a Subsidiary or the Employer, as applicable; or (b) authorize the
deduction of such amount from the Participant’s compensation (including, for the
avoidance of doubt, other compensation that may be owed to the Participant by
the Company, any Subsidiary or the Employer in connection with the performance
of Services or otherwise due). Notwithstanding the prior sentence, with the
consent of the administrator of the Plan, if relevant, and subject to any
applicable legal conditions or restrictions, the Company or Subsidiary or
Employer, as applicable, shall, upon the Participant’s request, accept surrender
of a whole number of Shares issued hereunder (or other Shares held by the
Participant) having a Fair Market Value, determined as of the date the amount of
tax to be withheld is to be determined pursuant to any applicable tax laws (the
“Tax Date”), not in excess of the minimum of tax required to be withheld by law
to cover all or a portion of the applicable withholding taxes (with the
remainder paid pursuant to the preceding sentence). Request for such surrender
shall be made in writing in a form acceptable to the Administrator, if relevant,
and shall be subject to the following restrictions: (i) the election must be
made on or prior to the applicable Tax Date and (ii) once made, the election
shall be irrevocable as to the particular Options for which the election is
made. In case the Participant purports to be entitled to any tax reduction or
allowance in connection with income derived from the Options, it shall promptly
notify such circumstance to the Company, which shall factor, to the extent
permitted by the applicable tax laws, the applicability of such reduction or
allowance in the assessment of taxes to be withheld, subject in any event to the
Participant’s compliance with any requirements imposed under applicable tax laws
for their applicability (including the submission of tax forms or statements
required to be delivered to the Company, a Subsidiary or the Employer, as
applicable). Any adverse consequences to the Participant arising in connection
with the share withholding procedure set forth herein, or with any
representation made by the Participant relevant for the assessment of applicable
withholding taxes, shall be the sole responsibility of the Participant.

 

No Transfer

 

Neither the Option (nor any right arising thereunder) are transferable and the
Participant shall not sell, pledge, assign, hypothecate, transfer or otherwise
dispose of the Option (nor any right arising thereunder) in any manner, and the
Option shall be cancelled to the extent the Participant purports to so sell,
pledge, assign, hypothecate, transfer or otherwise dispose of it.

 

Exchange Control and Tax Information Obligations

 

If the Participant acquires Shares issued pursuant to the exercise of the
Options, the Participant must declare the acquisition of such securities to the
Spanish Direccion General de Política Comercial y de Inversiones Extranjeras,

 

Veracyte, Inc.

Stock Option Agreement

 -4-

 
 

 

by filing the corresponding D-5 form, within the following month to the date of
acquisition of the Shares. This declaration is provided to the Ministry of
Economy and Competitiveness for statistical purposes only.

 

In the event that the Shares acquired pursuant to the Plan and this Agreement
represent more than 10% of the share capital of the Company and, provided that
the net equity of the Company exceeds the statutory threshold, the Participant
will have to make an annual declaration to the Spanish Direccion General de
Política Comercial y de Inversiones Extranjeras about the development of the
investment in non-resident entities by filing the corresponding D-8 form, within
the first nine months of each calendar year.

 

In addition, in case the value of the assets held by the Participant in
non-resident companies, including the Shares of the Company or the balance of
transactions with non-resident companies, including the Company, exceeds the
statutory threshold, the Participant must also periodically file a declaration
of foreign transactions with the Statistics Department of the Bank of Spain. The
periodicity of such filings will be determined by the amount of the transactions
or balances held with non-resident entities.

 

Participants should consult their own tax advisors in relation to the tax
implications derived from the award, holding or disposal of Options or Shares,
and of their potential relocation to any other jurisdiction. The Company does
not assume any responsibility therefor. The holding of certain rights or assets
located overseas may be required to be reported on an annual basis by means of
filing an information tax form (currently tax form number 720) and may be
subject to Net Wealth Tax (Impuesto sobre el Patrimonio).

 

Data Privacy

 

The Company and the Participant’s Employer will hold, collect and otherwise
process certain data as set out in the Employer’s Employee Privacy Policy which
will be provided to the Participant separately. All personal data will be
treated in accordance with applicable data protection laws and regulations.

 

UNITED KINGDOM

 

Employee Share Scheme

 

The Agreement forms the rules of the employee share scheme applicable to the
United Kingdom based Participants of the Company and any Subsidiaries. Only
employees of the Company or any Subsidiary of the Company are eligible to be
granted Options or be issued Shares under the Agreement. Other service providers
(including Consultants or Outside Directors) who are not employees are not
eligible to receive Options under the Agreement in the United Kingdom.
Accordingly, all references in the Agreement to the Participant’s service or
termination of Service shall be interpreted as references to the Participant’s
employment or termination of employment.

 

Special Tax Consequences

 

The Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary and his/her employing company (the “Employer”), if different, from
and against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, withholding tax and any other
employment related taxes, employee’s National Insurance contributions or
employer’s National Insurance contributions or equivalent social security
contributions in any jurisdiction) that is attributable to: (1) the grant or
exercise of, or any benefit derived by the Participant from, the Option or the
Shares which are the subject of the Option, (2) the transfer or issue of Shares
to the Participant on exercise of the Option or any other benefit on exercise of
the Option, or (3) the disposal of any Shares.

 

The Options cannot be exercised until the Participant has made such arrangements
as the Company may require for the satisfaction of any Tax Liability that may
arise in connection with the exercise of the Options and/or the acquisition of
the Shares by the Participant. The Company shall not be required to issue, allot
or transfer Shares until the Participant has satisfied this obligation.

 

Veracyte, Inc.

Stock Option Agreement

 -5-

 
 

 

At the discretion of the Company, the Options cannot be exercised until the
Participant has entered into an election with the Company (or his/her employer)
(as appropriate) in a form approved by the Company and Her Majesty’s Revenue &
Customs (a “Joint Election”) under which any liability of the Company and/or the
employer for employer’s National Insurance contributions arising in respect of
the granting, vesting, exercise of or other dealing in the Options, or the
acquisition of Shares on exercise of the Options, is transferred to and met by
the Participant.

 

The Participant undertakes that, upon request by the Company, he/she will join
with his/her Employer in electing, pursuant to Section 431(1) of the Income Tax
(Earnings and Pensions) Act 2003 (“ITEPA”) that, for relevant tax purposes, the
market value of the Shares acquired on any occasion will be calculated as if the
shares were not restricted and Sections 425 to 430 (inclusive) of ITEPA are not
to apply to such shares.

 

The Participant agrees that if the Participant does not pay or the Participant’s
Employer or the Company does not withhold from the Participant the full amount
of all taxes applicable to the taxable income of the Participant resulting from
the grant of the Options, the exercise of the Options, or the issuance of Shares
(the “UK Tax-Related Items”) that the Participant owes due to the exercise of
the Options, or the release or assignment of the Options for consideration, or
the receipt of any other benefit in connection with the Options (the “Taxable
Event”) within 90 days after the Taxable Event, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003,
then the amount that should have been withheld shall constitute a loan owed by
the Participant to the Employer, effective 90 days after the Taxable Event. The
Participant agrees that the loan will bear interest at HMRC’s official rate and
will be immediately due and repayable by the Participant, and the Company and/or
the Employer may recover it at any time thereafter by withholding the funds from
salary, bonus or any other funds due to the Participant by the Employer, by
withholding in Shares issued upon exercise of the Options or from the cash
proceeds from the sale of Shares or by demanding cash or a cheque from the
Participant. The Participant also authorizes the Company to delay the issuance
of any Shares to the Participant unless and until the loan is repaid in full.

 

Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and the UK Tax-Related Items are not collected from or paid
by the Participant within 90 days of the Taxable Event, the amount of any
uncollected UK Tax-Related Items may constitute a benefit to Participant on
which additional income tax and National Insurance contributions may be payable.
The Participant acknowledges that the Company or the Employer may recover any
such additional income tax and national insurance contributions at any time
thereafter.

 

Data Protection

 

The Company and the Participant’s Employer will hold, collect and otherwise
process certain data as set out in the Employer’s Employee Privacy Policy which
will be provided to the Participant separately. All personal data will be
treated in accordance with applicable data protection laws and regulations.

Veracyte, Inc.

Stock Option Agreement

 -6-

 